Title: From Thomas Jefferson to the District of Columbia Commissioners, 9 February 1802
From: Jefferson, Thomas
To: District of Columbia Commissioners


          
            Feb. 9. 1802.
          
          Th: Jefferson presents his respects to the Commissioners and refers to them the inclosed letter from Mr. Carrol for their determination. if they will inform him when they are in session he will call on them in order to have a conference on the subject of the letter from the Governor of Maryland.
        